 


113 HRES 391 EH: Providing for consideration of the bill (H.R. 992) to amend provisions in section 716 of the Dodd-Frank Wall Street Reform and Consumer Protection Act relating to Federal assistance for swaps entities, and providing for consideration of the bill (H.R. 2374) to amend the Securities Exchange Act of 1934 to provide protections for retail customers, and for other purposes.
U.S. House of Representatives
2013-10-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
113th CONGRESS
1st Session
H. RES. 391
In the House of Representatives, U. S.,

October 29, 2013

RESOLUTION
Providing for consideration of the bill (H.R. 992) to amend provisions in section 716 of the Dodd-Frank Wall Street Reform and Consumer Protection Act relating to Federal assistance for swaps entities, and providing for consideration of the bill (H.R. 2374) to amend the Securities Exchange Act of 1934 to provide protections for retail customers, and for other purposes.


That upon the adoption of this resolution it shall be in order to consider in the House the bill (H.R. 992) to amend provisions in section 716 of the Dodd-Frank Wall Street Reform and Consumer Protection Act relating to Federal assistance for swaps entities. All points of order against consideration of the bill are waived. The bill shall be considered as read. All points of order against provisions in the bill are waived. The previous question shall be considered as ordered on the bill to final passage without intervening motion except: (1) one hour of debate equally divided among and controlled by the chair and ranking minority member of the Committee on Agriculture and the chair and ranking minority member of the Committee on Financial Services; (2) one motion to recommit.
2.Upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 2374) to amend the Securities Exchange Act of 1934 to provide protections for retail customers, and for other purposes. All points of order against consideration of the bill are waived. In lieu of the amendment in the nature of a substitute recommended by the Committee on Financial Services now printed in the bill, an amendment in the nature of a substitute consisting of the text of Rules Committee Print 113–23 shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions in the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, and on any further amendment thereto, to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Financial Services; (2) the further amendment printed in the report of the Committee on Rules accompanying this resolution, if offered by Representative George Miller of California or his designee, which shall be in order without intervention of any point of order, shall be considered as read, shall be separately debatable for 20 minutes equally divided and controlled by the proponent and an opponent, and shall not be subject to a demand for division of the question; and (3) one motion to recommit with or without instructions.
3.Notwithstanding section 1002 of the Continuing Appropriations Act, 2014—
(a)a motion to proceed under such section—
(1)may be offered even if the committee to which a joint resolution has been referred has not reported or been discharged; and
(2)shall be in order only on the legislative day of Tuesday, October 29, 2013, or the legislative day of Wednesday, October 30, 2013; and
(b)a joint resolution under such section shall be debatable for one hour equally divided and controlled by the proponent and an opponent.
4.On any legislative day during the period from October 31, 2013, through November 11, 2013—
(a)the Journal of the proceedings of the previous day shall be considered as approved;
(b)the Chair may at any time declare the House adjourned to meet at a date and time, within the limits of clause 4, section 5, article I of the Constitution, to be announced by the Chair in declaring the adjournment.
5.The Speaker may appoint Members to perform the duties of the Chair for the duration of the period addressed by section 4 of this resolution as though under clause 8(a) of rule I.

Karen L. Haas,Clerk.
